TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00340-CV


          In re Dr. Deborah D. Nance, Trustee for the John Reynolds Family Trust


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER


PER CURIAM

               Relator Dr. Deborah D. Nance, Trustee for the John Reynolds Family Trust, has

filed a petition for writ of mandamus and an emergency motion to stay respondent’s order. See

Tex. R. App. P. 52.1, 52.10(a). We grant the motion and temporarily stay the trial court’s

May 3, 2019 order granting Entity Defendants’ motion to strike privilege assertions, pending

further order of this Court. See id. 52.10(b). The Court orders the real parties in interest to file a

response to the petition for writ of mandamus on or before May 28, 2019.

               It is ordered on May 17, 2019.



Before Chief Justice Rose, Justices Kelly and Smith